DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gear shifting mechanism (see claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:   
▪ In claim 3, ln. 2: --an-- should be changed to ‘a’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2009/0205881).
Kim discloses:
a climbing carrier (30), a driving part (M) and a walking mechanism and characterized in that 
the walking mechanism comprises a plurality of walking wheel sets (Fig. 3) and a planetary wheel set (10), the walking wheel sets form a planet shape by using an axel center of the planetary wheel set as a center (Fig. 3); 
the walking wheel set comprises a rotating shaft (S1-S3) rotatably connected to the climbing carrier (30 ), a transmission gear (26-26’’) mounted on the rotating shaft and a walking wheel (W1-W3) fixed on an outer end of the rotating shaft; 
the planetary wheel set comprises a main shaft (S), a sun gear (12), a planet shaft (14a-14’’a), a planet gear (14-14’’) and a gear ring (16), the main shaft is rotatably connected to the climbing carrier and connected to a power output end of the driving part (Fig. 4), the sun gear is fixed on an outer end of the main shaft (Fig. 3-4), the planet shaft is fixedly connected to the climbing carrier (Fig. 4), the planet gear is rotatably connected to an outer end of the planet shaft (Fig. 4), and a number of the planet gear is multiple (Fig. 3), and the gear ring has inner teeth and outer teeth concentric with the sun gear (Fig. 3, see also ¶ 0023); 
the planet gear is outwardly meshed with the sun gear (Fig. 3), the planet gear is inwardly meshed with the inner teeth of the gear ring (Fig. 3), and the outer teeth are outwardly meshed with the transmission gear (Fig. 3); 
in a flat-ground walking working state, the driving part transmits a power to the main shaft to make the sun gear rotate in a positive direction, two walking wheels are in contact with a ground, the sun gear drives the planet gear to rotate around the planet shaft in a negative direction, and the inner teeth and the outer teeth of the gear ring rotate in the negative direction synchronously with the planet gear, thereby the transmission gear drives the walking wheel to rotate in the positive direction to realize rotation of walking (Fig. 3; ¶ 0044-46); and 
in a stair-climbing working state, the driving part transmits a power to the main shaft to make the sun gear rotate in a positive direction, the walking wheel is obstructed by a stair, the transmission gear, the inner teeth and the outer teeth of the gear ring stop rotating, and the sun gear drives the planet gear to revolute along the inner teeth in the positive direction, thereby the planet shaft drives the climbing carrier to rotate in the positive direction to realize climbing cross obstacles (see Fig. 5a-c; ¶ 0047-50).
▪ Regarding claim 2: a gear ring fixing plate (16a) mounted on the main shaft and located outside of the gear ring, wherein the gear ring fixing plate is detachably connected to the gear ring (plate located outside of the gear ring in the lateral direction, see Fig. 4).
▪ Regarding claim 3: a one-way bearing (50) via which the rotating shaft is rotatably connected to the climbing carrier.
▪ Regarding claim 4: a number of the walking wheel sets is from 3 to 5 (Fig. 3, 5 illustrate 3 wheel configuration).
▪ Regarding claim 5: the driving part includes a rotating motor (M) and a gear shifting mechanism (40), the rotating motor is power-connected to the main shaft via the gear shifting mechanism.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kamen (US 5,701,965).
Kim discloses as discussed above, but does not directly disclose a power control unit with a battery pack and display and charge module.
Kamen teaches a climbing device with a battery pack (271), a battery monitoring module (Fig. 29, see also col. 11, ln. 19-22 providing for the current and temperature), a display and charge module (coll. 11, ln. 32-33 provides for display; see Fig. 29 providing for battery voltage), a sensing and control module (see Fig. 5; 563), a control switch (561) and a motor driving module (531, 532).
Kamen also discloses a sensor in the sensing and control module comprising an angular position sensor (see Figs. 31-32), the angular position sensor is configured to detect walking and climbing angles so as to control an output power of the motor driving module or a rotating speed of the main shaft (col. 12, ln 18-col. 13, ln. 19).
Based on the teaching of Kamen, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Kim by including a power control device and battery in order to provide a means of exercising continuous control over the drive device and to provide a means to power the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
May 7, 2022

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611